Case 4:15-cr-00679 Document 61 Filed on 02/12/19 in TXSD Page 1 of 1




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 07, 2019
                                                                David J. Bradley, Clerk
